SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) February 13, 2013 AMERICAN ELECTRIC POWER COMPANY, INC. (Exact Name of Registrant as Specified in Its Charter) 1-3525 New York 13-4922640 (Commission File Number) (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) 1 Riverside Plaza, Columbus, OH (Address of Principal Executive Offices) (Zip Code) 614-716-1000 (Registrant’s Telephone Number, Including Area Code) None (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.03 CREATIONOF A DIRECT FINANCIAL OBLIGATION OR AN OBLIGATION UNDER AN OFF BALANCE SHEET ARRANGEMENT OF A REGISTRANT On February 13, 2013, American Electric Power Company, Inc. (“AEP”) entered into a $1,750,000,000 Amended and Restated Credit Agreement, dated February 13, 2013, among AEP, the Initial Lenders named therein, the Swingline Bank party thereto, the LC Issuing Banks party thereto, and Barclays Bank PLC, as Administrative Agent.This Credit Agreement amends and restates the $1,750,000,000 Credit Agreement, dated as of July 26, 2011, among AEP, the Lenders party thereto, the Swingline Bank party thereto, the LC Issuing Banks named therein and Barclays Bank PLC, as Administrative Agent. On February 13, 2013, AEP also entered into a $1,750,000,000 Second Amended and Restated Credit Agreement, dated February 13, 2013, among AEP, the Initial Lenders named therein, the Swingline Bank party thereto, the LC Issuing Banks party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent.This Credit Agreement amends and restates the $1,500,000,000 Amended and Restated Credit Agreement, dated July 26, 2011. among AEP, the Initial Lenders named therein, the Swingline Bank party thereto, the LC Issuing Banks party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent. Additionally, on February 13, 2013, AEP entered into a $1,000,000,000 Twenty-Seven Month Term Credit Agreement, dated February 13, 2013, among AEP, the Initial Lenders named therein, and Wells Fargo Bank, National Association, as Administrative Agent.This is a new Credit Agreement entered into to provide additional liquidity during the corporate separation process for Ohio Power Company. Borrowings and letters of credit issued under the Credit Agreements are available upon customary terms and conditions for facilities of this type.The Credit Agreements contain certain covenants and require AEP to maintain its percentage of debt to total capitalization at a level that does not exceed 67.5%.The method for calculating outstanding debt and other capital is contractually defined in the Credit Agreements.Nonperformance by AEP of these covenants could result in an event of default under the Credit Agreements.The acceleration of AEP’s payment obligations, or the obligations of certain of its respective subsidiaries, prior to maturity under any other agreement or instrument relating to debt outstanding in excess of $50 million would cause an event of default under the Credit Agreements and permit the lenders to declare AEP’s outstanding amounts payable.The Credit Agreements do not permit the lenders to refuse a draw on either facility if a material adverse change occurs. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN ELECTRIC POWER COMPANY, INC. By: /s/ Thomas G. Berkemeyer Name: Thomas G. Berkemeyer Title:
